 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10   TOLAVIUS TIMMONS,
                                                             Case No.: 2:16-cv-02229-JCM-NJK
11          Plaintiff(s),
                                                                           ORDER
12   v.
13   NAPHCARE, et al.,
14          Defendant(s).
15         Plaintiff has failed to update his address. In particular, the Court has received mail returned
16 as undeliverable to Plaintiff. Docket No. 60. “A party, not the district court, bears the burden of
17 keeping the court apprised of any changes in his mailing address.” Carey v. King, 856 F.2d 1439,
18 1441 (9th Cir. 1988); see also In re Hammer, 940 F.2d 524, 526 (9th Cir. 1991). To that end, the
19 local rules require that litigants immediately file with the Court written notification of any change
20 of address, and expressly warn that failure to do so may result in case-dispositive sanctions. See
21 Local Rule IA 3-1.
22         Accordingly, Plaintiff is hereby ORDERED to file a notice of changed address by July 29,
23 2019.      FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN A
24 RECOMMENDATION THAT THIS CASE BE DISMISSED.
25         IT IS SO ORDERED.
26         Dated: July 8, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                     1
